DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a division of application S/N 15/297877, filed 09/29/17. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/20 was considered by the examiner.
Drawings
The drawings were received on 12/15/20.

Claim Objections
Claim 1 is objected to because of the following informalities:  all abbreviations and/or abbreviated terms and parenthetical characters [i.e., “(DoD)” or “DoD”] should be removed and/or their expanded nomenclature or unabbreviated form should be employed.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: the current status of the parent application (whether abandoned or patented/patent #) must be updated.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cell" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “an electrochemical battery cell”, it is immediately unclear whether applicant refers to “the electrochemical battery cell”, or to another/different “cell”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 1 recites the limitation "the specific capacity" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 1 recites the limitation "the cathode active material" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “a primary cathode active material”, it is immediately unclear whether applicant refers to “the primary cathode active material”, or to another/different “cathode active material”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
The language “a mixture thereof, an alloy thereof, or a combination thereof” in claim 1 (lines 10-11 and 16-17: two [2] occurrences) is of uncertain meaning, thereby rendering the scope of the claim vague and obfuscated. The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite compositions and/or materials. In this case, it is increasingly unclear which one of the mixture(s), alloy(s) and/or combination(s) are ultimately intended by the applicant as well as to the scope or extent of the number of components and/or constituents ultimately intended by the applicant to obtain a mixture per se, an alloy per, or a combination per se. Additionally, it is unclear whether any combination may include a mixture and an alloy; or any mixture may include an alloy and a combination; and/or an alloy may include a mixture and a combination. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 recites the limitation "the cell" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Since claim 16 itself contains an earlier recitation of “an electrochemical battery cell”, it is immediately unclear whether applicant refers to “the electrochemical battery cell”, or to another/different “cell”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 16 recites the limitation "the specific capacity" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 16 recites the limitation "the cathode active material" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Since claim 16 itself contains an earlier recitation of “a primary cathode active material”, it is immediately unclear whether applicant refers to “the primary cathode active material”, or to another/different “cathode active material”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
The language “a mixture thereof, an alloy thereof, or a combination thereof” in claim 16 (lines 9-10 and 15-16: two [2] occurrences) is of uncertain meaning, thereby rendering the scope of the claim vague and obfuscated. The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite compositions and/or materials. In this case, it is increasingly unclear which one of the mixture(s), alloy(s) and/or combination(s) are ultimately intended by the applicant as well as to the scope or extent of the number of components and/or constituents ultimately intended by the applicant to obtain a mixture per se, an alloy per, or a combination per se. Additionally, it is unclear whether any combination may include a mixture and an alloy; or any mixture may include an alloy and a combination; and/or an alloy may include a mixture and a combination. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,868,304. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’304 claims the following (see claims 1-13):

    PNG
    media_image1.png
    310
    431
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    310
    425
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    782
    829
    media_image3.png
    Greyscale

In this case, the claims of US Patent’304 anticipates the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-13, 15, 18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Flexible Energy Storage Devices Based on Graphene Paper” by Gwon et al (herein called Gwon et al) view of Fischer et al 2018/0102532.
As to claims 1, 15-16, 22:
Gwon et al disclose that it is known in the art to make an electrochemical cell battery comprising an anode including an anode active material, a cathode including a cathode active material, and an electrolyte interposed between the anode and the cathode (see Abstract; Characterization; Results and Discussion), wherein the anode active material comprises a metal-based material; and the cathode active material comprises V2O5 (see Characterization; Results and Discussion; FIGURE 1; Scheme 1).  Examiner’s note: as to the specific initial/final output voltages at respective depth-of-discharge (as recited in claims 1) and the specific capacity (as recited in claims 1 and 11-13), and the specific voltage variation (as recited in claim 22), if so intended: as set forth in MPEP 2112.01 Composition, Product, and  Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.). Further, when the prior art device, product or article is the same as a device described in the specification for carrying out the claimed method/functionality), it can be assumed the device will inherently perform the claimed process/functionality. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Yet further, note that products of identical chemical composition cannot have mutually exclusive properties, and thus, the foregoing claimed characteristics/functionality or properties, are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and  Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.” 
As to claims 2-9, 18-21:
Gwon et al disclose using free-standing graphene paper and graphene nanosheets for both the cathode and the anode in electrochemical cell batteries, wherein the cathode and the anode are supported, punched, connected, bonded to, and/or embrassed or embedded in/by graphene paper and graphene nanosheets, wherein the graphene based material includes at least graphene oxide, reduced graphene oxide, and chemically functionalized graphene (see Abstract; Introduction; Characterization; Results and Discussion; FIGURE 1; Scheme 1). Gwon et al disclose the graphene-based material assists in increasing capacity, cycle characteristics, electrochemical activity, mechanical stability (see Abstract; Introduction; Characterization; Results and Discussion). 
As to claim 10:
Gwon et al disclose using free-standing graphene paper (see Abstract; Introduction; Characterization; Results and Discussion; FIGURE 1; Scheme 1) wherein the graphene paper and/or the graphene-V2O5 electrodes are used as working electrodes with/without an additional current collector (see Characterization; FIGURE 1; Scheme 1). 
As to claims 11-13:
Gwon et al disclose the specific capacity being greater than 806.62 mAh/g (see Results and Discussion). 
As to claim 17:
Note that Gwon et al disclose that it is known in the art to make an electrochemical cell battery comprising an anode including an anode active material comprisings a metal-based material; and a cathode comprising a cathode active material comprising V2O5 (see Characterization; Results and Discussion; FIGURE 1; Scheme 1). Examiner’s note: since independent claim 16 recites “an inorganic material” as part of a Markush-group recitation, such inorganic material is recited in an alternative manner, or alternatively. Thus, it is unnecessary to address the subject matter of claim 17 related to “the inorganic material” as the Markush-group recitation has been fully and duly addressed. 




As to claims 23-24:
Gwon et al disclose using the disclosed rechargeable battery as a power source in electronic devices including wearable devices, roll-up displays devices (see Abstract), in stretchable/bendable devices, light-emitting diodes, solar cells and the likes (see Conclusion). 
Gwon et al disclose rechargeable batteries according to the foregoing description. However, the preceding reference does not expressly disclose the specific anode active material selected from, inter alia, lithium (Li), sodium (Na) and/or magnesium (Mg).  
As to claims 1, 14-15, 16:
	In this respect, Fischer et al disclose that it is known in the art to make secondary electrochemical cells/batteries (Abstract) comprising a positive cathode, a negative anode and an electrolyte interposed therebetween (Abstract; 0003), wherein the secondary/rechargeable electrochemical cells/battery comprises a metal such as Li, Na and/or Mg as part of the negative electrode material (0064-0065; 0091-0092; 0136-0138; CLAIMS 1, 14 & 16); and the cathode active material includes a metal oxide such as V2O5, MnO2, MgV2O5, MgMn2O4, MgNiMnO4, Mg2MnO4, and the likes (0130). Thus, Fischer et al readily envision the use of Li, Na and/or Mg as part of the negative electrode material, and thus, their interchangeable use in the disclosed secondary/rechargeable electrochemical cells/batteries. 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the sodium material of Fischer et al as the anode active material in the rechargeable battery of Gwon et al as Fischer et al teach that the specifically disclosed metals used as part of the negative electrode assist in improving charge/discharge cycle characteristics and cycle reversibility, in providing useful cycle life, and enhancing surface roughness characteristics. As previously mentioned, notice that the teachings of Fischer et al readily envision the use of Li, Na and/or Mg as part of the negative electrode material, and thus, their interchangeable use in the disclosed secondary/rechargeable electrochemical cells/batteries. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727